Citation Nr: 0710824	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  00-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured ankles.

2.  Entitlement to service connection for herniated cervical 
disc.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for arthritis of 
multiple joints, including hands, knees, and elbows.

5.  Entitlement to service connection for arthritis of each 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had service with the U.S. Naval Reserve from May 
1962 to October 1963, with active service from July to 
October 1963.  He also had service with the Army National 
Guard from March 1973 to December 1998, with active service 
from October 1975 to February 1976, and active duty for 
training (ACDUTRA) from February 1980 to September 1983 in 
the Active Guard/Reserve (AGR) pursuant to 32 U.S.C.A. 
502(f).  He had intermittent periods of active duty for 
training and inactive duty training.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in October 1999 and May 2000 
that, in part, denied service connection for residuals of 
fractured ankles; herniated cervical disc; bilateral carpal 
tunnel syndrome; and arthritis of multiple joints, including 
hands, knees, and elbows.  The veteran timely appealed.

The veteran canceled a hearing before RO personnel that was 
scheduled for March 22, 2000.

In September 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
November 2003, the Board remanded these matters to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action.   

In June 2005, the Board again remanded the matters for 
additional development.

The Board also noted in June 2005 that the veteran had raised 
the issues of service connection for a stomach disorder and a 
back disorder.  As those issues have not been adjudicated, 
they are again referred to the RO for appropriate action.  

In September 2002, the veteran appeared to raise the issue of 
service connection for headaches.  That issue is also 
referred to the RO for appropriate action.  

The issue of service connection for arthritis of the 
shoulders is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC, in Washington, 
DC.


FINDINGS OF FACT

1.  A defect or disability of fractured ankles pre-existed 
active service, as noted on a July 1963 examination. 

2.  The veteran's residuals of fractured ankles did not 
undergo an increase in severity beyond natural progress 
during the veteran's brief periods of active service or 
during his AGR service.  

3.  A current herniated cervical disc was first demonstrated 
many years after service and is not related to a disease or 
injury during active service.

4.  Bilateral carpal tunnel syndrome was first demonstrated 
many years after service and is not related to a disease or 
injury during active service.

5.  Arthritis of multiple joints, including hands, knees, and 
elbows, was first demonstrated many years after service and 
is not related to a disease or injury during active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
fractured ankles are not met.  38 U.S.C.A. §§ 1110, 1131, 
1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2006).

2.  The criteria for service connection for herniated 
cervical disc are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for bilateral carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for arthritis of 
multiple joints, including hands, knees, and elbows, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2004, June 2005, and May 2006 letters, the 
RO or AMC notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating actions on appeal.  
Notwithstanding the May 2006 letter, the timing deficiency 
was remedied by the fact that the veteran's claims were re-
adjudicated by the agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The veteran submitted no additional evidence 
following issuance of the May 2006 letter; hence, no re-
adjudication followed, and no supplemental statement of the 
case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records, service personnel records, and his 
treatment records while serving in the Army National Guard; 
and has arranged for the veteran to undergo VA examinations 
in connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

A.  Residuals of Fractured Ankles

The veteran contends that his traumatic arthritis of both 
ankles is the result of aggravation of a preexisting defect 
or disability in service.

Service medical records at the time of the veteran's entry in 
active service in July 1963 note the presence of healed 
compound fractures of both ankles with excellent result, and 
of pins still in the left ankle.  The examiner indicated that 
the veteran had good function of both ankles with no evidence 
of arthritis yet.

Records show that the veteran was hospitalized in September 
1963, without receiving treatment.  Since being on active 
duty and aboard ship, the veteran had frequent visits to sick 
bay complaining of pain in the ankles and back which was 
aggravated by standing watches and performing deck force 
work.  X-rays of the left ankle revealed considerable 
evidence of traumatic arthritis.  Examination of the right 
ankle was not remarkable.  The examiner concluded that the 
veteran sustained extensive injuries to both ankles prior to 
his enlistment and that he had traumatic arthritis, secondary 
to those injuries; and opined that his condition had not been 
aggravated by military service more than would be considered 
reasonable for a similar person in civilian life.  The 
veteran was found unfit for military duty.

Records show post traumatic arthritis of both ankles in 1991.

Private medical records, dated in September 1997, note the 
veteran's previous fracture and degenerative change in the 
ankle mortise, fairly severe on left, and soft tissue 
calcification on the right suggestive of a possible 
spondyloarthropathy.

Private medical records, dated in June 1998, reflect that the 
veteran was unable to walk for very long, unable to run at 
all, and had pain if he stood for more than one half hour.  
The assessment was post traumatic osteoarthritis.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Here, a defect or disability of each of the veteran's ankles 
was noted in the July 1963 examination, before his acceptance 
into active service.  Also, the report of a March 2003 VA 
examination notes the date of onset of the veteran's 
bilateral ankle disabilities as clearly established in 1962, 
prior to his military service.  Under these circumstances, 
the presumption of soundness is not for application. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2005).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b); see also 
VAOPGCPREC 3-03 (July 16, 2003).

If a pre-existing disorder is noted upon entry into service, 
the burden falls on the veteran to show aggravation. If the 
presumption of aggravation arises, the burden shifts to VA to 
show a lack of aggravation by establishing that the increase 
in disability was due to the natural progress of the 
disorder. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

Records reflect that the veteran's residuals of fractured 
ankles had increased in severity during the veteran's active 
service.  The March 2003 examiner indicated that 
"chronically worsening" was most likely medically 
attributed to increased physical activity, which was required 
as part of his military service.  The examiner did not 
distinguish among physical activity occurring during the 
veteran's periods of active duty, his AGR service, and his 
other service in the Army National Guard.

During a February 2006 examination, the veteran reported 
noticing a lot of stiffness and pain in his ankles when on 
active duty in 1981, 1982, and 1983 (AGR service).  He found 
it hard to do his physical therapy requirements, and took 
pain medication.  The examiner concluded that the veteran's 
residuals of fractured ankles were worse in severity during 
his active service in 1981, 1982, and 1983 as described-
reasoning that an increase in activity certainly increases 
symptoms.

While both the March 2003 and February 2006 examiners noted 
an increase in symptoms, neither examiner found that the 
veteran's underlying disorder had worsened during active 
service or during AGR service.  In fact, traumatic arthritis 
of the veteran's left ankle appears to have been expected 
near entry in July 1963, and thus may be considered part of 
the progression of the disability.  One examiner in September 
1963 suggested that any activity, civilian or military, would 
have increased the veteran's symptoms.

A report of medical examination in March 1994 for Army 
National Guard service noted the veteran's arthritis of lower 
extremity and recommended no running.  Otherwise, clinical 
evaluation of the veteran's lower extremities and feet was 
reported as normal.

Subsequent medical records from the veteran's Army National 
Guard service reflect that his profile was restricted, first 
temporarily and then permanently, due to traumatic arthritis 
of each ankle.  In November 1998, the veteran was medically 
disqualified for further military service.

In a March 2006 addendum, the February 2006 examiner opined 
that the veteran's reported symptoms during his active 
service in 1981, 1982, and 1983 were temporary flare-ups, and 
did not represent a permanent worsening of his pre-existing 
condition.  This opinion is a product of a review of the 
entire claims folder, and is not rebutted by any other 
competent opinion.  

While the veteran is competent to offer statements of first-
hand knowledge that his symptoms increased in severity during 
active service or during AGR service, as a lay person he is 
not competent to render a probative opinion on a medical 
matter, such as the etiology of his current traumatic 
arthritis of each ankle.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Because the weight of the evidence is against a finding that 
the veteran's underlying disorder, as opposed to symptoms, 
had worsened during active service or during AGR service, and 
the evidence suggests traumatic arthritis as an expected 
progression of his fractured ankles, service connection for 
residuals of fractured ankles on the basis of aggravation is 
denied.  

B.  Herniated Cervical Disc

Service medical records contain neither manifestations nor 
complaints, nor findings either of a herniated cervical disc 
or of any neck problems.

Private medical records first show findings suggestive of a 
combined inflammatory and degenerative process of the 
cervical spine in September 1997.  An MRI scan revealed two 
level spondylosis, with right lateral configuration of the 
posterior disc margin at C4-5 and a central boney bar at the 
C5-6 level.  The veteran reported predominantly left arm 
symptoms.

X-rays taken of the cervical spine in February 2003 revealed 
degenerative changes of the mid and lower cervical spine.

A March 2003 examiner attributed the veteran's cervical disc 
disease to the spondyloarthropathy, which may be exacerbated 
by physical activity.  As noted above, the examiner did not 
distinguish among physical activity occurring during the 
veteran's periods of active duty, his AGR service, and his 
other service in the Army National Guard.

The report of a February 2006 examination includes a 
diagnosis of degenerative disc disease of the cervical spine.  
The examiner opined that the veteran's disability had not 
worsened during his periods of active service because his 
symptoms began after he served his last tour of active duty.

There is no other competent evidence linking a current 
herniated cervical disc disability with service.

Because the competent evidence does not link a currently 
shown disability to service, and there is no evidence of 
either neck problems or of a spondyloarthropathy in service, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

C.  Bilateral Carpal Tunnel Syndrome

Service medical records contain neither manifestations nor 
complaints, nor findings of carpal tunnel syndrome of either 
hand or wrist.

The post-service medical records first show treatment for 
bilateral carpal tunnel syndrome in the mid-1990's.

The report of a March 2003 examination reflects that the 
veteran had undergone surgical release of both wrists, and 
attributed the veteran's bilateral carpal tunnel syndrome to 
the spondyloarthropathy.  Again, the Board notes that there 
is no finding of spondyloarthropathy during the veteran's 
brief periods of active duty, or during his AGR service.

During a March 2006 examination, the veteran reported that he 
began having a problem with numbness of his hands in the 
early 1990's.  The examiner indicated that the veteran most 
probably had a mild distal symmetrical sensory peripheral 
neuropathy in both upper and lower extremities, most probably 
due to ethanol; and that it was difficult to determine 
whether his current symptoms were attributable to carpal 
tunnel syndrome.

An opinion based on speculation is insufficient to establish 
service connection.  Bostain v. West, 11 Vet. App. 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993). 

There is no other competent evidence linking current 
bilateral carpal tunnel syndrome with service.

Because the competent evidence does not link a currently 
shown disability to service, and there is no evidence of 
either hand numbness or of a spondyloarthropathy in service, 
the weight of the evidence is against the claim.  As the 
weight of the competent evidence is against the claim, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Arthritis of Multiple Joints, Including Hands, Knees, and 
Elbows

Service medical records show an assessment of right knee 
strain in March 1981.

Other than for traumatic arthritis of the left ankle noted 
above, service medical records contain neither manifestations 
nor complaints, nor findings of arthritis in service or 
within the first post-service year.

Private treatment records reflect that the veteran has been 
receiving treatment for recurrent attacks of inflammatory 
arthritis since 1997, and include a finding of polyarthritis 
secondary to hypertriglyceridemia.

Private treatment records, dated in August 2000, reflect that 
the veteran had been treated for years for joint pains in his 
hips, knees, and elbows.

X-rays taken of the veteran's hands and elbows in February 
2003 were essentially normal.

The March 2003 examiner again attributed the veteran's 
arthritis of his hands, elbows, knees, and wrists to 
spondyloarthropathy.  As noted above, spondyloarthropathy has 
not been shown during the veteran's brief periods of active 
duty or during his AGR service.

X-rays taken of the veteran's right knee in February 2006 
revealed degenerative joint disease.

X-rays taken of the veteran's hands in February 2006 revealed 
arthritic changes.

During a February 2006 VA examination, the veteran reported 
that he developed degenerative arthritis in multiple joints, 
including his hands, right knee, and elbows.  He also 
reported that his right knee pain began in 1983 or 1984, and 
that he damaged some cartilage after slipping on ice in 1998 
and underwent arthroscopic surgery.  Currently, the examiner 
diagnosed degenerative arthritis of the right knee, both 
hands, and both elbows.  The examiner opined that the 
veteran's degenerative arthritis had not worsened during his 
periods of active service because his symptoms began after he 
served his last tour of active duty.

There is no other competent evidence linking arthritis of 
multiple joints, including hands, knees, and elbows with 
service.

In this case, other than the above-noted traumatic arthritis 
of the left ankle, there is no evidence of arthritis within 
one year after active service.  Therefore, service connection 
is not warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Because the competent evidence does not link a currently 
shown disability to service, to include the in-service knee 
strain, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for residuals of fractured ankles is 
denied.

Service connection for herniated cervical disc is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for arthritis of multiple joints, 
including hands, knees, and elbows is denied.


REMAND

In May 2000, the RO denied service connection for arthritis 
of multiple joints, including shoulders.  The veteran 
submitted a notice of disagreement later that same month.

The RO or AMC has not issued a statement of the case for 
service connection for arthritis of the shoulders, in 
response to the notice of disagreement.  The Board is 
required to remand the claim for the issuance of such a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter is hereby REMANDED for the following 
action:

The RO or AMC should issue a statement of 
the case with regard to the issue of 
service connection for arthritis of the 
shoulders.  The Board will further 
consider this issue only if a sufficient 
substantive appeal is received in 
response to the statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


